                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


JAMIE CRUZ, SR.,                               )
                        Plaintiff,             )
                                               )       C.A. No. 18-52 Erie
                                               )
                v.                             )
                                               )       District Judge Susan Paradise Baxter
WILLIAM J. CUNNINGHAM, et al,                  )
                Defendants.                    )




                                     MEMORANDUM ORDER


       This prisoner civil rights action was received by the Clerk of Court on February 16, 2018

and was referred to the undersigned, then a United States Magistrate Judge, for report and

recommendation in accordance with the Magistrates Act, 28 U.S.C. § 636(b)(1), and Rules

72.1.3 and 72.1.4 of the Local Rules for Magistrates. Plaintiff subsequently filed an amended

complaint on June 20, 2018. On July 9, July 13, and July 18, 2018, Defendants filed motions to

dismiss for failure to state a claim [ECF Nos. 32, 35, 37], to which Plaintiff filed responses [ECF

Nos. 44, 45].

       On September 14, 2018, the undersigned was sworn in as a United States District Judge.

This action was reassigned to the undersigned, as presiding judge, on September 19, 2018, and

was subsequently assigned to United States Magistrate Judge Richard A. Lanzillo for all pretrial

proceedings on September 28, 2018.

       On November 2, 2018, Judge Lanzillo issued a Magistrate Judge’s Report and

Recommendation (“R&R”) recommending that Defendants’ motions to dismiss be granted and

that this case be dismissed, with prejudice. [ECF No. 58]. Judge Lanzillo further recommended
that Plaintiff’s motion to add defendant [ECF No. 31] and motion for injunctive relief [ECF No.

52] be denied. On November 21, 2018, Plaintiff filed Objections to the R&R [ECF No. 61], in

which he essentially reiterates the same arguments raised in his brief in opposition to

Defendants’ motions to dismiss.

       After de novo review of the complaint and documents in the case, together with the report

and recommendation and objections thereto, the following order is entered:

         AND NOW, this 7th day of December, 2018;

         IT IS HEREBY ORDERED that Defendants’ motions to dismiss [ECF Nos. 32, 35, 37]

are GRANTED, and this case is DISMISSED, with prejudice. IT IS FURTHER ORDERED that

Plaintiff’s motion to add defendant [ECF No. 31] and motion for injunctive relief [ECF No. 52]

are DENIED. The report and recommendation of Magistrate Judge Lanzillo, issued November 2,

2018 [ECF No. 58], is adopted as the opinion of the court.




                                                       s/Susan Paradise Baxter____
                                                       SUSAN PARADISE BAXTER
                                                       United States District Judge


cc:      The Honorable Richard A. Lanzillo
         U.S. Magistrate Judge
